Citation Nr: 0612138	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a disability rating of 70 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the reduction of the rating to 30 percent effective 
August 1, 2003.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD for the period prior to August 1, 2003.

3.  Entitlement to a disability rating in excess of 30 
percent for PTSD for the period beginning on August 1, 2003.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an April 1999 rating decision, the 
RO assigned a 70 percent disability rating for PTSD.  In a 
February 2000 rating decision, the RO denied entitlement to a 
TDIU.  In a May 2003 rating decision, the RO reduced the 
rating for PTSD from 70 percent to 30 percent, effective 
August 1, 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From 1997 forward, the veteran's PTSD continued to 
produce occupational and social impairment, and to 
necessitate periods of inpatient treatment.

3.  From 1997 forward, during periods in which the veteran 
was not hospitalized, his PTSD did not produce total 
occupational and social impairment.

4.  The veteran's PTSD, by itself, does not make him unable 
to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The August 1, 2003, reduction of the rating of the 
veteran's PTSD from 70 percent to 30 percent was not 
warranted; the 70 percent rating is restored.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.344, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

2.  From 1997 forward, during periods in which the veteran 
was not hospitalized, the manifestations of his PTSD did not 
warrant a rating in excess of 70 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411.

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the RO issued the veteran a VCAA notice in July 
2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for higher ratings for PTSD, and for a TDIU.  The July 
2003 notice did not inform the veteran of the type of 
evidence necessary to establish entitlement to restoration of 
a reduced rating, nor the type of evidence necessary to 
establish effective dates for any restored rating, increased 
rating, or TDIU that was granted.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Herein, the Board grants the full possible benefit in 
granting restoration of a 70 percent rating for PTSD.  With 
regard to that issue, the RO will address any defect in the 
notice regarding assignment of an effective date when the RO 
effectuates the restoration of the rating.

With the grant of restoration of the 70 percent rating for 
PTSD, the appeals for ratings in excess of 70 percent for 
PTSD through July 31, 2003, and in excess of 30 percent from 
August 1, 2003, effectively become an appeal for a rating in 
excess of 70 percent from December 1, 1997, the effective 
date of the 70 percent rating.  The Board denies herein that 
appeal for a rating in excess of 70 percent.  The Board also 
denies herein the appeal for a TDIU.  As a rating increase 
and a TDIU are denied, no effective date will be assigned, so 
there is no possibility of prejudice to the veteran.

On the claims for which the Board is issuing decisions at 
this time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of those claims.



Restoration of Rating

The veteran submitted claims for service connection for PTSD 
in 1990, 1991, and 1997.  He was diagnosed with PTSD in 1997.  
In an April 1998 rating decision, the RO granted service 
connection for PTSD, effective November 20, 1997, and 
assigned a 30 percent rating.  The veteran filed a notice of 
disagreement with the rating assigned.

In an April 1999 rating decision, the RO revised the rating 
to 100 percent effective October 9, 1997, 70 percent 
effective December 1, 1997, 100 percent effective May 18, 
1998, and 70 percent effective August 1, 1998.  The 100 
percent ratings for the two periods were granted due to 
periods of hospital treatment for mental illness including 
PTSD.

In a July 2002 rating decision, the RO proposed a reduction 
of the rating for PTSD from 70 percent to 30 percent.  In a 
May 2003 rating decision, the RO reduced the rating from 70 
percent to 30 percent.  The veteran appealed the reduction of 
the rating.

The circumstances under which VA may reduce a disability 
rating are affected by the length of time that the rating has 
been in effect.  If a disability rating has been in effect 
for five years or more, regulations require consideration of 
all of the evidence in determining whether there has been 
lasting improvement in the disability.  See 38 C.F.R. 
§ 3.344(a), (b).

With the April 1999 rating decision, the rating for the 
veteran's PTSD from the effective date of service connection 
became 100 percent during periods of hospital treatment, and 
70 percent at other times.  Thus, a rating of at least 70 
percent was in effect from October 9, 1997.  The 70 percent 
rating remained in effect until July 31, 2003, a period of 
more than five years.

When a rating has been in effect more than five years, 
examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis for reduction.  38 C.F.R. § 3.344(a).  If doubt remains 
regarding improvement in the rated disorder, the rating 
agency is to continue the rating in effect, pending future 
reexamination.  38 C.F.R. § 3.344(b).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The VA rating schedule includes a rating formula for mental 
disorders, including PTSD.  The criteria for ratings of 30 
percent or higher under that formula are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

38 C.F.R. § 4.130.

There is evidence about the manifestations and severity of 
the veteran's PTSD from 1997 forward in mental health 
examination and treatment records.  The veteran was admitted 
for VA mental health treatment in October 1997.  He reported 
a long history of alcohol abuse, job losses, legal problems, 
and relationship failures.  He related recent heavy alcohol 
use.  He indicated that he had served in combat in Vietnam, 
and stated that he had nightmares and intrusive thoughts of 
his experiences in Vietnam.  PTSD was diagnosed.  The 
psychiatric symptoms the veteran reported included rage 
attacks with fighting and injury of others.  He reported 
chronic anxiety, depression, and sleep problems, and a 
history of suicidal ideation.

Records of VA mental health examination and treatment of the 
veteran reflect diagnoses of PTSD and alcohol and other 
substance abuse.  On admission for VA mental health treatment 
in October 1997, the veteran reported longstanding alcohol 
abuse and frequent job losses, legal problems, and 
relationship failures.  On VA mental health examination in 
December 1997, the examiner diagnosed chronic PTSD, alcohol 
dependence, and personality disorder.  The veteran reported 
that he was separated from his common-law wife and their 
young child.  He stated that he worked intermittently as a 
day laborer.  He indicated that he had trouble sleeping.  He 
related having crying spells, feelings of helplessness and 
hopelessness, and suicidal thoughts.  He reported getting 
into fistfights.  He stated that he had frequent turnover in 
jobs, and that he often got angry at bosses and quit.  The 
examiner assigned a global assessment of functioning (GAF) 
score, related to the veteran's PTSD, of 60.

On VA mental health examination in December 1999, the veteran 
reported heavy daily alcohol use.  He stated that he had 
trouble holding jobs, that he became angry and walked off.  
He reported ongoing PTSD symptoms including sleep problems, 
irritability, angry outbursts, hypervigilance, depression, 
and memory and concentration problems.  He indicated that he 
had most recently worked a year earlier, doing janitorial 
work through a temporary job service.  The examiner stated 
the opinion that the veteran was unable to sustain gainful 
employment as a result of symptoms of his PTSD and alcohol 
abuse disorder.  The examiner assigned a GAF score of 55 
related to the veteran's PTSD, and a GAF of 50 due to his 
alcohol abuse disorder.  The examiner opined that the 
veteran's PTSD alone did not make him unemployable, but that 
that combination of his PTSD and his alcohol abuse did make 
him unemployable.

In March 2000, the veteran was evaluated at a private mental 
health facility, and outpatient treatment was planned for 
PTSD and for alcohol dependence, at that time in remission.  
The veteran reported sleep problems and depression, with no 
hallucinations, delusions, or current suicidal ideation.  He 
indicated that he lived alone, and had not worked in about 
three years.

On VA mental health examination in November 2000, the veteran 
indicated that he was not presently working.  He stated that 
he was living with his common-law wife and their child.  The 
examiner found that the veteran had mild symptoms of PTSD.  
The examiner stated the opinion that the veteran's alcohol 
abuse and personality disorder played greater roles in his 
occupational impairment than his PTSD did.

In February 2002, the veteran was admitted for VA mental 
health treatment.  He reported suicidal and homicidal 
ideation.  He endorsed, nightmares, flashbacks, and auditory 
and visual hallucinations.  He reported daily alcohol use.  
He remained hospitalized for about two weeks.  In April 2002, 
he was again admitted following a suicide attempt.  During 
the hospitalization, he was also seen for abdominal pain and 
a possible ventral hernia.  He remained hospitalized for 
about five weeks. Treating practitioners assigned GAF scores 
due to PTSD and alcohol abuse of 30 on admission, and 51 on 
discharge.

In April 2003, the veteran was admitted to a VA Medical 
Center for weakness and dizziness with a history of 
hypothyroidism.  He reported depression, confusion, increased 
PTSD symptoms, and suicidal ideation.  He related ongoing 
alcohol and marijuana use.  He was transferred for inpatient 
mental health care.  He indicated that he had been living 
with his 11 year old child.  He was discharged after about 
two weeks.  Treating practitioners listed GAF scores of 35 on 
admission and 45 on discharge.  VA outpatient treatment notes 
from January 2004 reflect the veteran's report of ongoing 
depression.

With the establishment of service connection for the 
veteran's PTSD effective in 1997, the RO assigned a 70 
percent rating for the periods when the veteran was not in 
the hospital.  Over the years that followed, the veteran 
continued to report PTSD symptoms.  He continued to indicate 
that he left jobs in anger, and had trouble with 
relationships.  He received inpatient mental health treatment 
on three occasions in 2002 and 2003.  In light of the 
repeated need for inpatient treatment, the evidence does not 
clearly show that there was lasting improvement in the 
veteran's PTSD between 1997 and 2003.  Therefore, the 
reduction of the rating effective in 2003 was not warranted.  
The Board grants restoration of the 70 percent rating for 
PTSD.

Higher Ratings for PTSD

The veteran has appealed ratings for PTSD in excess of 70 
percent prior to August 1, 2003, and in excess of 30 percent 
from August 1, 2003.  With the Board's above grant of 
restoration of a 70 percent rating from August 1, 2003, those 
issues become an appeal for a rating in excess of 70 percent 
from December 1, 1997, for all periods during which a 100 
percent rating was not in effect.

Mental health examination and treatment records do not show 
that the veteran has gross impairment in thought processes or 
communication.  On admission to a VAMC in February 2002, the 
veteran endorsed hallucinations; but he has not reported or 
shown hallucinations or delusions in treatment or examination 
on other occasions.  Mental health practitioners have not 
observed grossly inappropriate behavior in the veteran.  The 
veteran has at times reported suicidal and homicidal 
ideation, but the mental health records do not show that he 
has been in persistent danger of hurting himself or others.  
He has not been noted to be unable to perform activities of 
daily living, and he has not shown disorientation or severe 
memory loss.  A VA psychiatrist has expressed the opinion 
that the veteran's PTSD by itself does not make him 
unemployable; rather that he is unemployable as a result of 
the combined effects of PTSD and alcohol abuse.  Treatment 
and examination records reflect that the veteran has lived at 
various times alone, or with a roommate, a domestic partner, 
or one of his children.  The veteran has not shown symptoms 
characteristic of a 100 percent rating for a mental disorder, 
and the evidence does not indicate that his PTSD produces 
total occupational and social impairment.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 70 percent for the veteran's PTSD.

TDIU

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  38 C.F.R. § 4.16(a).  The veteran's PTSD is his only 
service-connected disability.  His PTSD is rated at 70 
percent, and thus meets the percentage requirement under 
38 C.F.R. § 4.16(a).

In December 1999, a VA examiner found that the veteran was 
unemployable, but due to both PTSD and alcohol abuse.  The 
examiner specifically opined that the veteran's PTSD alone 
did not make him unemployable.  The record does not contain 
any professional opinion that the veteran's PTSD alone makes 
him unable to hold employment.  Further, it is not clear 
whether or not the veteran is able to secure or follow a 
substantially gainful occupation.  In the late 1990s, the 
veteran generally reported that he was unemployed.  VA 
medical records from 2002 to 2005 contain references to 
workplace injuries from falling off a ladder and jamming a 
thumb, and to work as a carpenter.  The preponderance of the 
evidence is against a finding that the veteran's PTSD by 
itself makes him unable to secure or follow a substantially 
gainful occupation.  Therefore, his claim for a TDIU is 
denied.


ORDER

Restoration of a 70 percent rating for PTSD is granted, 
effective from the date of the reduction, August 1, 2003.

For periods during which the veteran was not hospitalized, 
entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


